DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 22, 28, have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 contains new subject matter not described in the specification. The claim limitation “the first list and the second list being stored in the data memory at the same time” in lines 8-9. Applicant cited Fig. 2 in the remarks. However, Fig 2 shows two list and how data is allocated between the two list. No mention of time is used in Fig. 2 and the specification concerning Fig. 2. Nowhere in the specification is “the first list and the second list being stored in the data memory at the same time”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 16, 17, 21,  22, 23, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luz et al.(EP1858206) in view of Atobe et al.(US 20180302265).

Regarding claim 15, Luz teaches a control unit for a vehicle, comprising: an interface configured for exchange of data with a sensor, an actuator, and/or a processing unit ([0011] “The data buses 3, 4, 5 are interconnected by means of a control device according to the invention for controlling network segments. The control device is a so-called gateway 6. The gateway 6 serves as an interface between the data buses 3, 4, 5. The data buses 3, 4, 5 can be installed in different parts of the motor vehicle. Data and signals are transmitted via the data buses 3, 4, 5. By means of the gateway 6 data and signals between the individual data buses 3, 4, 5 implemented and forwarded. The gateway 6 coordinates and controls the communication between the data buses 3, 4, 5. The data buses 3, 4, 5 are here so-called CAN buses”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”));
and a data memory in which a first list having multiple first reference numbers is stored ([0013] “The gateway 6 contains a memory 14, in which the conditions are stored. Relationships are described with the conditions, how and when, in particular in which order, the data buses 3, 4, 5 are activated and deactivated”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)), at least one datum of a sensor or an actuator being allocated to each of the first reference numbers (“[0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”),
 and a list with second reference numbers being stored in the data memory ([0014] “The subsequent states in Column 5 is followed, in particular, by the occurrence of an internal event occurring within the motor vehicle 1, on the output states in column 1. The occurrence of the internal events is transmitted to the gateway 6 via the data bus system 2, so that the gateway 6 starts from an existing state according to column 1 sets the predefined according to column 5 subsequent state”, Examiner Note: Second list is analogous to existing list (column 5)),
 at least one parameter of a data transmission or a monitoring of the data transmission being stored for each of the second reference numbers ([0014] “In addition to the internal events, externally induced events may occur which necessitate a change of state of the data buses 3, 4, 5. Such an external event may be, for example, the opening of a door of the motor vehicle 1 by a person. This opening of the door is detected by the door lock sensor, so that, for example, the interior lighting can be switched on. The required, previously deactivated data buses must therefore be activated”),
 each of the first reference numbers being allocated via a modifiable allocation to a second reference number of the second reference numbers ([0015] “it may be advantageous or necessary to change the assignment of the following states in column 5 to the initial states in column 1. This is possible according to the invention in a simple manner. The list of conditions for activating and deactivating the data buses 3, 4, 5 stored in the memory 14 can therefore be changed. For the sake of simplicity, the column 5 is completely or partially replaced or you Content changed appropriately”);
 wherein the control unit is configured to receive and/or transmit the data of a first reference number of the first reference numbers in accordance with the parameter of the data transmission of the allocated second reference number ([0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14. The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14. Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).
Luz does not explicitly teach the first list and the second list being stored in the data memory at the same time.
However, Atobe teaches the first list and the second list being stored in the data memory at the same time (Fig. 9 “Device ID”, Fig. 10 “124”, [0103] “the second areas 122 are provided for respective combinations of a transfer time and a device ID. The second areas 122 are, specifically, areas to store device data in a table consisting of a column wherein device IDs are stored, a column wherein transfer times are stored, and a column wherein the device data is stored”, [0106] “The storage unit 114 stores the definition 124 of the correspondence relation between the transfer times and the device IDs. In the present example, the definition 124 is a table consisting of a column wherein transfer times are stored, and a column wherein device IDs are stored”).
It would have been obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Luz to incorporate the teachings of Atobe. One of ordinary skill in the art would have been motivated to make this modification in order to create more logs by adding a second list.

Regarding claim 22, Luz teaches a method for adjusting at least one parameter of a data transmission of a control unit for a vehicle, the control unit having an interface for exchange of data from a sensor or an actuator with a processing unit ([0011] “The data buses 3, 4, 5 are interconnected by means of a control device according to the invention for controlling network segments. The control device is a so-called gateway 6. The gateway 6 serves as an interface between the data buses 3, 4, 5. The data buses 3, 4, 5 can be installed in different parts of the motor vehicle. Data and signals are transmitted via the data buses 3, 4, 5. By means of the gateway 6 data and signals between the individual data buses 3, 4, 5 implemented and forwarded. The gateway 6 coordinates and controls the communication between the data buses 3, 4, 5. The data buses 3, 4, 5 are here so-called CAN buses”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”)),
 a first list with multiple first reference numbers being stored in a data memory of the control unit ([0013] “The gateway 6 contains a memory 14, in which the conditions are stored. Relationships are described with the conditions, how and when, in particular in which order, the data buses 3, 4, 5 are activated and deactivated”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)),
 at least one datum of a sensor and/or an actuator being allocated to each of the first reference numbers (“[0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”),
 and a list with second reference numbers being stored in the data memory ([0014] “The subsequent states in Column 5 is followed, in particular, by the occurrence of an internal event occurring within the motor vehicle 1, on the output states in column 1. The occurrence of the internal events is transmitted to the gateway 6 via the data bus system 2, so that the gateway 6 starts from an existing state according to column 1 sets the predefined according to column 5 subsequent state”, Examiner Note: Second list is analogous to existing list (column 5)),
 at least one parameter of a predefined data transmission or data monitoring being allocated to the second reference numbers ([0015] “it may be advantageous or necessary to change the assignment of the following states in column 5 to the initial states in column 1. This is possible according to the invention in a simple manner. The list of conditions for activating and deactivating the data buses 3, 4, 5 stored in the memory 14 can therefore be changed. For the sake of simplicity, the column 5 is completely or partially replaced or you Content changed appropriately”),
 the method comprising: allocating a first reference number of the first reference numbers to a second reference number of the second reference numbers upon receipt of a predefined control command ([0015] “The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14”);
 and receiving the data of the first reference number and/or transmitting the data of the first reference number in accordance with the predefined data transmission of the allocated second reference number ([0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14. The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14. Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”)
Luz does not explicitly teach the first list and the second list being stored in the data memory at the same time.
However, Atobe teaches the first list and the second list being stored in the data memory at the same time (Fig. 9 “Device ID”, Fig. 10 “124”, [0103] “the second areas 122 are provided for respective combinations of a transfer time and a device ID. The second areas 122 are, specifically, areas to store device data in a table consisting of a column wherein device IDs are stored, a column wherein transfer times are stored, and a column wherein the device data is stored”, [0106] “The storage unit 114 stores the definition 124 of the correspondence relation between the transfer times and the device IDs. In the present example, the definition 124 is a table consisting of a column wherein transfer times are stored, and a column wherein device IDs are stored”).
It would have been obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Luz to incorporate the teachings of Atobe. One of ordinary skill in the art would have been motivated to make this modification in order to create more logs by adding a second list.

Regarding claim 28, Luz teaches a non-transitory computer-readable storage medium on which is stored a computer including commands for adjusting at least one parameter of a data transmission of a control unit for a vehicle ([0013] “The gateway 6 contains a memory 14, in which the conditions are stored. Relationships are described with the conditions, how and when, in particular in which order, the data buses 3, 4, 5 are activated and deactivated”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”),
 the control unit having an interface for exchange of data from a sensor or an actuator with a processing unit unit ([0011] “The data buses 3, 4, 5 are interconnected by means of a control device according to the invention for controlling network segments. The control device is a so-called gateway 6. The gateway 6 serves as an interface between the data buses 3, 4, 5. The data buses 3, 4, 5 can be installed in different parts of the motor vehicle. Data and signals are transmitted via the data buses 3, 4, 5. By means of the gateway 6 data and signals between the individual data buses 3, 4, 5 implemented and forwarded. The gateway 6 coordinates and controls the communication between the data buses 3, 4, 5. The data buses 3, 4, 5 are here so-called CAN buses”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”)),
 a first list with multiple first reference numbers being stored in a data memory of the control unit ([0013] “The gateway 6 contains a memory 14, in which the conditions are stored. Relationships are described with the conditions, how and when, in particular in which order, the data buses 3, 4, 5 are activated and deactivated”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)),
 at least one datum of a sensor and/or an actuator being allocated to each of the first reference numbers (“[0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”),
 and a list with second reference numbers being stored in the data memory ([0014] “The subsequent states in Column 5 is followed, in particular, by the occurrence of an internal event occurring within the motor vehicle 1, on the output states in column 1. The occurrence of the internal events is transmitted to the gateway 6 via the data bus system 2, so that the gateway 6 starts from an existing state according to column 1 sets the predefined according to column 5 subsequent state”, Examiner Note: Second list is analogous to existing list (column 5)),
 at least one parameter of a predefined data transmission or data monitoring being allocated to the second reference numbers ([0015] “it may be advantageous or necessary to change the assignment of the following states in column 5 to the initial states in column 1. This is possible according to the invention in a simple manner. The list of conditions for activating and deactivating the data buses 3, 4, 5 stored in the memory 14 can therefore be changed. For the sake of simplicity, the column 5 is completely or partially replaced or you Content changed appropriately”),
 the commands, when executed by a computer, causing the computer to perform: allocating a first reference number of the first reference numbers to a second reference number of the second reference numbers upon receipt of a predefined control command ([0015] “The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14”);
 and receiving the data of the first reference number and/or transmitting the data of the first reference number in accordance with the predefined data transmission of the allocated second reference number ([0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14. The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14. Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”)
Luz does not explicitly teach the first list and the second list being stored in the data memory at the same time.
However, Atobe teaches the first list and the second list being stored in the data memory at the same time (Fig. 9 “Device ID”, Fig. 10 “124”, [0103] “the second areas 122 are provided for respective combinations of a transfer time and a device ID. The second areas 122 are, specifically, areas to store device data in a table consisting of a column wherein device IDs are stored, a column wherein transfer times are stored, and a column wherein the device data is stored”, [0106] “The storage unit 114 stores the definition 124 of the correspondence relation between the transfer times and the device IDs. In the present example, the definition 124 is a table consisting of a column wherein transfer times are stored, and a column wherein device IDs are stored”).
It would have been obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Luz to incorporate the teachings of Atobe. One of ordinary skill in the art would have been motivated to make this modification in order to create more logs by adding a second list.

Regarding claim 16, Luz teaches wherein the control unit is configured to modify the allocation between the first reference number and the second reference number when predefined control data are received ([0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14. The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14. Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Regarding claim 17, Luz teaches wherein the control unit is configured to implement a specification and/or a modification of the allocation between the first reference number and the second reference number after receipt of a diagnosis control command ([0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14 … Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Regarding claim 21, Luz teaches wherein at least a portion of the first reference numbers is allocated to a data port of a data protocol in each case (Table 1 “Bus 5-3”, [0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0011] “The data buses 3, 4, 5 are here so-called CAN buses. But it is also possible in the data bus system 2 in addition to or as an alternative to the CAN buses 3, 4, 5 other bus types, such. As MOST or FlexRay data bus types to use”), and the control unit is configured to receive and/or transmit the data of the first reference number via the allocated data port of the data protocol (Table 1 “Bus 5-3”, [0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14 … Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Regarding claim 23, Luz teaches wherein upon the receipt of a control command in the form of a predefined diagnosis command, an allocation between a first reference number of the first reference numbers and a second reference number of the second reference numbers is implemented or modified ([0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14 … Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Regarding claim 27, Luz teaches wherein at least a portion of the first reference numbers is allocated to a data port of a data protocol in each case (Table 1 “Bus 5-3”, [0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0011] “The data buses 3, 4, 5 are here so-called CAN buses. But it is also possible in the data bus system 2 in addition to or as an alternative to the CAN buses 3, 4, 5 other bus types, such. As MOST or FlexRay data bus types to use”),
 and the data and/or signals of a first reference number of the first reference numbers are received and/or transmitted via the allocated data port of the data protocol (Table 1 “Bus 5-3”, [0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14 … Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Claim(s) 18-19, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luz in view of Atobe as applied to claims 15, 16, 17, 21,  22, 23, 27, 28  above, and further in view of Amano et al.(US 20180218158 herein after Amano).

Regarding claim 18, 24, Luz and Atobe does not teach wherein the data transmission of the second reference number has at least one of the following parameters: a network frame ID, and/or a frame start bit, and/or a network type, and/or a network resolution.
However, Amano teaches wherein the data transmission of the second reference number has at least one of the following parameters: a network frame ID (Fig. 6 “Message ID”, [0089]  “the attack procedure information includes, for example, the content and the message ID of a transmission message (a frame to be sent for attack to evaluate a function to be evaluated)”), and/or a frame start bit, and/or a network type, and/or a network resolution.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Luz and Atobe to incorporate the teachings of Amano. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data analysis.

Regarding claim 19, 25, Luz and Atobe does not teach wherein the first reference number has at least one of the following features: a transmission direction, and/or a data type, and/or a data name, and/or a data accuracy.
However, Amano teaches wherein the first reference number has at least one of the following features: a transmission direction, and/or a data type, and/or a data name (Fig. 6 “Function to be Evaluated”, [0090] “in the example of the evaluation item “rewriting function 1” illustrated in FIG. 6, which is a function to be evaluated”), and/or a data accuracy.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Luz and Atobe to incorporate the teachings of Amano. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data analysis.

Claim(s) 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luz in view of Atobe as applied to claims 15, 16, 17, 21,  22, 23, 27, 28  above, and further in view of Honda et al.(US 2018/0162295 herein after Honda).

Regarding claim 20, Luz teaches wherein the first reference numbers are stored in the memory ([0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)), and the second reference numbers modifiable via external control signals ([0015] “The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14”).
Luz and Atobe does not teach stored in a protected area of the memory, are stored in an area of the memory that is modifiable.
However, Honda teaches stored in a protected area of the memory ([0047] “The mask ROM 11 is a non-volatile memory element which cannot rewrite stored information (such as program and data)”), are stored in an area of the memory that is modifiable ([0048] “The EEPROM 12 is a non-volatile memory element capable of rewriting data. According to the present embodiment, the application program 12a to be executed by the processing unit 10 is stored in the EEPROM 12”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Luz and Atobe to incorporate the teachings of Honda. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of system.

	Regarding claim 26, Luz teaches wherein the first reference numbers and the data and/or signals allocated to the first reference numbers are stored via received control commands ([0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)), and the second reference numbers are stored via received control signals ([0015] “The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14”).
	Luz and Atobe does not teach stored without the possibility of being modified, stored in a modifiable manner.
	However, Honda teaches stored without the possibility of being modified ([0047] “The mask ROM 11 is a non-volatile memory element which cannot rewrite stored information (such as program and data)”), stored in a modifiable manner ([0048] “The EEPROM 12 is a non-volatile memory element capable of rewriting data. According to the present embodiment, the application program 12a to be executed by the processing unit 10 is stored in the EEPROM 12”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Luz and Atobe to incorporate the teachings of Honda. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of system.
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.

Applicant’s Argument 1
Applicant remarks that Luz does not teach the first list and the second list being stored in the data memory at the same time.

Examiner’s Response 1
Examiner respectfully disagrees. It is not expressly clear that Luz teaches two list stored at the time, it would have been obvious because a device that store two separated list in a memory would store it at the same time. The combination of Luz and Atobe teaches the first list and the second list being stored in the data memory at the same time (Fig. 9 “Device ID”, Fig. 10 “124”, [0103] “the second areas 122 are provided for respective combinations of a transfer time and a device ID. The second areas 122 are, specifically, areas to store device data in a table consisting of a column wherein device IDs are stored, a column wherein transfer times are stored, and a column wherein the device data is stored”, [0106] “The storage unit 114 stores the definition 124 of the correspondence relation between the transfer times and the device IDs. In the present example, the definition 124 is a table consisting of a column wherein transfer times are stored, and a column wherein device IDs are stored”).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411         

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411